Order entered December 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01414-CV

   IN RE MILO H. SEGNER, JR., AS TRUSTEE OF THE PR LIQUIDATING TRUST,
                                   Relator

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-05353

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Jim Jordan,

Judge of the 160th Judicial District Court, to VACATE his “Order Granting in Part Defendant’s

Motion to Compel Production of Documents Responsive to Notice of Oral Deposition and

Subpoena Duces Tecum of Mitchell Carter” and to ENTER an order denying the motion to

compel.

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.

        We ORDER that relator recover his costs of this original proceeding from real parties in

interest.

                                                       /s/   MICHAEL J. O'NEILL
                                                             JUSTICE